—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 20, 1999 (People v Brown,, 264 AD2d 781), affirming a judgment of the County Court, Nassau County, rendered April 30, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J.P., Altman, Feuerstein and Schmidt, JJ., concur.